     Case 5:20-cv-00171-JPB-JPM Document 1-2 Filed 08/13/20 Page 1 of 2 PageID #: 20




                            REJECTION NOTICE    -   ADMINISTRATIVE REMEDY


DATE:     MAY 26,    2020




FROM:     ADMINISTRATIVE REMEDY COORDINATOR
          CENTRAL OFFICE

TO    :   FRANCISCO MASIAS, 42558-424
          GILMER FCI    UNT: B    QTR:         Z04-2O7UAD
          P.O. BOX 3000
          GLENVILLE,  WV 26351




FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID       :        1013990-Al        CENTRAL OFFICE APPEAL
DATE RECEIVED   :        APRIL 27, 2020
SUBJECT 1       :        UNPROFESSIONAL,   INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2
INCIDENT RPT NO:

REJECT REASON 1:      YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
                      WRONG LEVEL.  YOU SHOULD HAVE FILED AT THE
                     ~TITUT~                ~




REJECT REASON 2:         CONCUR WITH RATIONALE ~
                         FOR REJECTION. FOLLOW DIR~TT~NS OVIDED ON PRIOR REJECTION
                         NOTICES.

REJECT REASON 3:         DUE TO YOUR ALLEGATIONS, YOUR APPEAL IS BEING FORWARDED TO
                         ANOTHER DEPARTMENT FOR REVIEW; HWOEVER, YOUR APPEAL WAS
              tJ~        RETAINED IN ACCORDANCE WITH POLICY.

REMARKS              :   THIS MATTER HAS BEEN SENT TO ANOTHER DEPARTMENT FOR
              cc~L— REVIEW TO ENSURE YOUR APPEALS ARE NOT BEING
              .-~\       DESTROYED SO YOUR CONCERN CAN BE ANSWERED.
  U.S. Department
          Case of   Justice
                  5:20-cv-00171-JPB-JPM Document 1-2Regional Administrative
                                                      Filed 08/13/20  PageRemedy
                                                                            2 of 2 Appeal
                                                                                   PageID #: 21
  Federal Bureau of Prisons

 Type or use baIl~point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
 with this appeal.

 From:                                                                  ________________________

                   LAST NAME, FIRST, MIDDLE INITIAL                               REG. NO.                      UNIT                      INSTITUTION
 Part A - REASON FOR APPEAL




               DATE                                                                                          SIGNATURE OF REQUESTER
 Part B - RESPONSE




                DATE                                                                                            REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response.
FIRST COPY: REGIONAL FILE COPY                                                                            CASE NUMBER:         __________________



Part C - RECEIPT
                                                                                                          CASE NUMBER:         __________________



Return to: _______________________________________________________          _________________________       _____________________      ______________________

                       LAST NAME, FIRST, MIDDLE INITIAL                             REG. NO.                        UNIT                    INSTITUTION
SUBJECT:


              DATE                                                                SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                      SP-230(13)
USP LVN                                                                                                                                               JUNE 2002
